DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I (claims 1-12 drawn to a guide assembly) in the reply filed on January 11, 2021 is acknowledged.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 6-8, and 11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bonutti (US 2003/0028196).
In regards to claims 1 and 6-8, Bonutti discloses a guide assembly (Fig. 16) for an impactor (Fig. 17; 172 could be considered an impactor since the saw is cutting and impacting), comprising: an impactor guide (Fig. 16; 186) having a frame (186) and one or more guide magnetic regions (paragraph [0206]) assembled laterally to the frame (the whole part is magnetized, which includes the lateral sides) where the frame has an opening (202) to support and translationally guide the impactor along an impaction axis concentric to the opening (Fig. 17); a guide receptacle (Fug, 16l 190) having a bracket (portion that 190 points towards) connected to a top support (top surface), and one or more receptacle magnetic regions (paragraph [0206]; entire thing is magnetized) complementary to the one or more guide magnetic regions (Fig. 16; paragraph [0206]), where the guide receptacle receives the impactor guide and forms a magnetic interface between the one or more receptacle magnetic regions complementary to the one or 
In regards to claim 11, Bonutti discloses a guide assembly (Fig. 16), comprising: an impactor guide (186) having a frame (186) and an opening (202) to support and translationally guide an inserted impactor along an impaction axis concentric to the opening (Fig. 17; 172 could be considered an impactor since the saw is cutting and impacting), and at least a first magnetic region (paragraph [00206]; left side) and a second magnetic region (right side) on opposing ends of the frame (Fig. 16); a guide receptacle (190) for receiving the impactor guide (Fig. 16; paragraph [0206]), the guide receptacle having at least a third magnetic region (left side) and a fourth magnetic region (right side), wherein the third magnetic region and fourth magnetic region magnetically couple with the first magnetic region and the second magnetic region, respectively, to form a magnetic interface  (Fig. 16; paragraph [0206]); and . 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-5 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bonutti (US 2003/0028196), in view of Klepper et al. (US 2015/0065007; “Klepper”).
Bonutti discloses the assembly as noted above.
However, Bonutti only mentions that the two parts 186 and 190 are magnetized.
Klepper teaches two parts where each of the one or more receptacle magnetic regions further comprise a receptacle chamber housing a receptacle magnet (Fig. 6), and each of the one or more guide magnetic region further comprise a guide chamber housing a guide magnet (Fig. 6). Wherein the receptacle magnet and the guide magnet are selected from a permanent magnet, a temporary magnet, or an electromagnet (paragraph [0003]). Wherein the receptacle magnet and the guide magnet are permanent magnets (paragraph [0003]). Wherein the receptacle magnet and the guide 
It would have been obvious to one having ordinary skill in the art at the time the invention was made to include the magnets in the different parts of Bonutti in the manner taught by Klepper, since this is a well-known way to connect to magnetized elements to one another (Fig. 6; abstract).
As to claim 10, the top support (190) of Bonutti has one opening (Fig. 16) that the locking knob (192) extends through. Once the combination of Klepper is made, there will also be openings within the body to house the magnets (see Fig. 6 of Klepper), so there will be a plurality of openings that reduce the overall weight.

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bonutti (US 2003/0028196), in view of Nesis (US 4865324).
Bonutti discloses the assembly as noted above.
However, Bonutti does not disclose the two parts to have a protrusion and an indentation to help them align.
Nesis teaches a magnetic device (Figs. 7 and 8) wherein one magnetic part comprises a protrusion (22) and the other magnetic part comprises an indentation (24A), wherein the protrusion and the indentation self-align when the parts are coupled together (Figs. 7 and 8).
. 

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bonutti (US 2003/0028196), in view of Zimmerman et al. (US 2570625 “Zimmerman”).
Bonutti discloses the assembly as noted above.
However, Bonutti does not disclose the polarity of magnetized parts.
Zimmerman teaches connectable blocks (Fig. 14) that each have two separate magnets on opposite sides (Fig. 14) wherein the magnets can have opposite polarities (32) or the same polarity layout (33) in order to get the desired attraction or repelling features.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to include the magnets and arrange the polarities as desired in the device of Bonutti in a manner as taught by Zimmerman, in order to allow the two parts to connect to one another in a desired manner (Fig. 14).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Zade Coley whose telephone number is (571)270-1931.  The examiner can normally be reached on M-F (9-5) PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on (571)272-4705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ZADE COLEY/Primary Examiner, Art Unit 3775